Fourth Court of Appeals
                                San Antonio, Texas
                                   November 17, 2022

                                   No. 04-22-00333-CR

                                  Steven James ELSIK,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 156th Judicial District Court, McMullen County, Texas
                            Trial Court No. M-21-0009-CR-B
                     Honorable Starr Boldrick Bauer, Judge Presiding


                                     ORDER
       Appellant’s co-counsel, Danice Obregon, moved to withdraw as appellate co-counsel.
We GRANT co-counsel Obregon’s motion. See TEX. R. APP. P. 6.5. Eric Flores remains as lead
appellate counsel for appellant.

      It is so ORDERED on November 17, 2022.
                                                        PER CURIAM


      ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT